DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,297,249.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Application 17/681311
United States Patent 11,297,249
Claim 1
Claim 1
A control device to control an imaging condition of a sensor having one or more pixels, the control device comprising: 
A control device for controlling an imaging condition of a sensor having one or more pixels, the control device comprising:
an event detection unit to detect an event indicating that a luminance signal changes in excess of a predetermined threshold value in the one or more pixels, and to output an event detection signal; 
an event detection unit for detecting an event indicating that a luminance signal changes in excess of a predetermined threshold value in the one or more pixels, and for outputting an event detection signal;
a counter to count a number of the events detected by the event detection unit;
a counter for counting a number of the events detected by the event detection unit; and
and a control unit to control the imaging condition of the sensor, based on the number of the events
a control unit for controlling the imaging condition of the sensor, based on the number of the events, wherein when the event detection unit detects an event during an exposure period by the sensor, the control unit re-controls the imaging condition, resets accumulation of charges in the one or more pixels, and causes the sensor to restart exposure.


In view of the foregoing, claim 1 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 11,297,249.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (United States Patent Application Publication 2018/0167575).
Regarding claim 1, Watanabe discloses a control device to control an imaging condition of a sensor having one or more pixels, the control device comprising: an event detection unit to detect an event indicating that a luminance signal changes in excess of a predetermined threshold value in the one or more pixels, and to output an event detection signal (figure 3B exhibits AER circuit 526 and comparators 524 and 525 which detects events based on the outputs of comparators 524 and 525 and outputs event signals as disclosed at paragraph 80); a counter to count a number of the events detected by the event detection unit (figure 5 exhibits reading address control circuit 100 which counts a number of events as disclosed at paragraph 142); and a control unit to control the imaging condition of the sensor, based on the number of the events (figure 10 exhibits steps S113-S115 in which reading address control circuit 100 controls determination of an output region and the exposure time of the region by reading out a pixel signal in a region based on the number of events as disclosed at paragraph 144; by selecting pixels for output, the exposure time of the selected pixels is terminated in order to output the pixels, therefore by controlling the region, the exposure time of the pixels within the region is also controlled).
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (United States Patent 9,660,622) discloses an event detection sensor with a variable threshold voltage.
Lee et al. (United States Patent Application Publication 2016/0203610) teaches an event detection sensor for object recognition.
Govil (United States Patent Application Publication 2016/0094796) teaches an event detection sensor with a variable frame rate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696